Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s proposed Amendment:
 (Currently Amended) One or more processors for a base station, the one or more processors configured to perform operations comprising:
performing a first clear channel assessment (CCA) using Category-I (CAT-I) or CAT-2 listen-before-talk (LBT) on an unlicensed spectrum;
 causing transmission of first downlink (DL) data to one or more user equipments (UEs) within a DL burst of a fixed frame period (FFP) in accordance with a frame based equipment (FBE) framework for new radio (NR) on the unlicensed spectrum, wherein the base station is configured to operate as an initiating device and the one or more UEs are configured to operate as responding devices in the FBE framework;
determining whether a gap of X orthogonal frequency division multiplexing (OFDM) symbols between the DL burst and an uplink (UL) burst 
if the gap of X symbols is greater than the threshold gap, performing a second CCA; and
responsive to the second CCA succeeding, causing transmission of second DL data within the FFP,
wherein the DL burst and the UL burst are within the FFP.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        5/12/2022